Opinion by
Mr. Justice Moschzisker,
The appellant states the question involved to be, “Should the value of a retail liquor business and fixtures be accounted for by an administratrix, who, after ineffectual efforts to sell it, continued the business of her deceased husband as her own?”
The appellant charged herself with a value of $1,115.15. The orphans’ court adjudged the value inadequate and surcharged the accountant with a difference of $5,384.85. In making this surcharge the court properly said, “That the value of good will taken in connection with a continuance of a well-established licensed business .... when ascertained, is an asset of a decedent’s estate, even though the original license itself was a mere personal privilege and does not pass to his representatives, is well settled in a line of cases.” These cases are all reviewed in Aschenbach v. Carey, 224 Pa. 303.
The decedent’s estate was insolvent, and the appellant took over the business, good will and fixtures; the license was transferred to her, and subsequently to her new husband, who now holds it. Under these circumstances, when the issue was raised, it was for the orphans’ court to decide whether or not the accountant had charged herself with the full value of the good will, business and fixtures. Upon the evidence before him, the learned auditing judge found that she had not, and determined that their real value was $6,500. This is a finding of fact which under our rulings will not be disturbed unless manifest error is apparent. A careful review of the evidence fails to convince us of any such error.
Counsel for the appellant explains in his printed argument, “It will be noted that throughout the proceedings in this estate, the term 'license’ is used .... as synonymous with ‘business’ or ‘good will.’ It is not con*148tended by either side that the license as such had any value, but only as was said in Buck’s Est., 185 Pa. 57, that 'The opportunity to secure a transfer of the license and a renewal at the end of the year may materially affect the value of the fixtures and good will.’ . . .”
The assignments of error are overruled and the decree of the orphans’ court is affirmed.